Case 1:21-cv-00088-MSM-PAS Document 1 Filed 02/23/21 Page 1 of 9 PageID #: 1




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF RHODE ISLAND

JOSE A. SOSA ORELLANA,                           :
     Plaintiff                                   :
                                                 :
v.                                               :              C.A. NO. 2021-
                                                 :
SOUTHWIND CORPORATION,                           :
alias, and THE COAST GUARD                       :
HOUSE, LLC, alias,                               :              Jury Trial Demanded
        Defendant                                :
                                                 :

                                           COMPLAINT

                                      I.         Introduction

       1.      This is an action brought by Plaintiff Jose A. Sosa Orellana (“Plaintiff”) against

his employer, Defendant Southwind Corporation, alias, and The Coast Guard House, LLC, alias,

seeking compensatory, liquidated, and punitive damages, counsel fees, costs and other equitable

relief arising out of violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et

seq.; and the Rhode Island Payment of Wages Act (“RIPWA”), R.I. Gen. Laws § 28-12-1, et seq.

and § 28-14-1, et. seq.

                                           II.       Parties

       2.      Plaintiff is a resident of the City of Providence, County of Providence, and State

of Rhode Island.

       3.      Defendant Southwind Corporation, alias is domestic profit corporation duly

organized and incorporated under the laws of the State of Rhode Island with a principal place of

business located at 40 Ocean Road, Narragansett, RI 02882.

       4.      Defendant The Coast Guard House, LLC, alias is a domestic limited liability

company duly organized under the laws of the State of Rhode Island with a principal place of

business located at 40 Ocean Road, Narragansett, RI 02882.
                                            Page 1 of 9
Case 1:21-cv-00088-MSM-PAS Document 1 Filed 02/23/21 Page 2 of 9 PageID #: 2




                                       III.     Jurisdiction

       5.      The United States District Court for the District of Rhode Island has federal

subject matter jurisdiction over this matter pursuant to the provisions of 28 U.S.C. § 1331

because Plaintiff asserts claims arising under federal law; specifically, the FLSA.

       6.      Supplemental jurisdiction over the state law claim set forth herein is predicated on

28 U.S.C. § 1367 as they arise out of the same case or controversy.

                                          IV.      Venue

       7.      Pursuant to the requirements set forth in 28 U.S.C. § 1391, venue is proper in this

Court insofar as Defendant are doing business in the State of Rhode Island and therefore are

deemed to reside in the District of Rhode Island. Moreover, a substantial part of the acts and/or

omissions giving rise to the claims asserted herein occurred in the District of Rhode Island.

                                     V.        Material Facts

                                   FLSA Liability Allegations

       8.      At all times relevant to this action, Plaintiff was an “employee” within the

meaning of 29 U.S.C. § 203(e)(1) of the FLSA as well as within the meaning of R.I. Gen. Laws

§§ 28-12-2(5) and 28-14-1(2) of the RIPWA employed by the Defendants.

       9.      At all times relevant to this action, Defendants were “employer[s]” within the

meaning of 29 U.S.C. § 203(d) of the FLSA as well as within the meaning of R.I. Gen. Laws §§

28-12-2(7) and 28-14-1(3) of the RIPWA employing the Plaintiff.

       10.     At all relevant times, Defendants jointly employed Plaintiff.

       11.     At all relevant times, Plaintiff was “engaged in commerce or in the production of

goods for commerce” within the meaning of, inter alia, 29 U.S.C. §§ 203 (b), (i)-(j), 206(a), and

207(a), as an employee employed by and performing work for Defendants.



                                              Page 2 of 9
Case 1:21-cv-00088-MSM-PAS Document 1 Filed 02/23/21 Page 3 of 9 PageID #: 3




       12.     At all relevant times, Defendants were engaged in related activities performed

through unified operation and/or common control for a common business purpose and are, and at

all times hereinafter mentioned, were an enterprise within the meaning of 29 U.S.C. § 203(r).

       13.     At all relevant times, Defendants individually and/or jointly were an “enterprise

engaged in commerce or in the production of goods for commerce” within the meaning of, inter

alia, 29 U.S.C. §§ 203(s).

       14.     Unless otherwise specified, the term “Defendants” as hereinafter used shall refer

collectively to each and every Defendant named or described in the instant action.

                                Work Performed for Defendant

       15.     Plaintiff was employed by the Defendants at The Coast Guard House Restaurant

located at 40 Ocean Road, Narragansett, RI 02882 since on or about 2007.

       16.     Plaintiff was initially employed as a dishwasher for the first two (2) years of his

employment and subsequently worked as a sous chef for Defendants until his termination on or

about January 27, 2021.

       17.     Throughout the last three (3) years of Plaintiff’s employment, Plaintiff was

compensated at an hourly rate of $23.00 per hour.

       18.     Since Plaintiff began working for Defendant, he has worked consistently from

Tuesday through Saturday from 9 a.m. to 11:00 p.m. for between sixty-five (65) to seventy (70)

hours each week.

       19.     In fact, throughout the last three (3) years prior to the filing of this Complaint,

Plaintiff’s weekly straight time pay was between $1,495.00 and $1,610.00.

       20.     Notwithstanding Plaintiff’s non-exempt status, Defendants failed and/or refused

to pay Plaintiff overtime wages for all hours worked over forty (40) during each workweek.



                                           Page 3 of 9
Case 1:21-cv-00088-MSM-PAS Document 1 Filed 02/23/21 Page 4 of 9 PageID #: 4




       21.     From 2007 until approximately April 11, 2020, Defendants enforced a policy

wherein Defendants paid Plaintiff W-2 wages for up to forty (40) hours per workweek only and

then paid Plaintiff his straight time hourly rate in cash for all hours he worked over forty (40) per

workweek to avoid paying Plaintiff overtime.

       22.     Moreover, Defendants specifically and repeatedly told Plaintiff not to record more

than forty (40) hours on his electronic time card, but, instead, to hand-write his hours worked

over forty (40) each week, on his printed time card, for which he was paid in cash.

       23.     During that same timeframe, Plaintiff was not paid an overtime premium of an

extra half time for any hours worked over forty (40) each week.

       24.     On or around April 8, 2020, Defendant Southwind Corporation was approved for

a loan under the Paycheck Protection Program (“PPP Loan”) in the amount of $649,250.00.

       25.     Subsequently, Defendants began to pay Plaintiff an overtime premium beginning

on or around April 11, 2020.

                        Failure to Compensate Plaintiff for Overtime Pay

       26.      At all relevant times, Plaintiff was a non-exempt employee entitled to payment

of at least minimum wage for all hours worked under the FLSA and RIPWA.

       27.      Plaintiff was entitled to compensation in an amount equal to the agreed upon

hourly rate as prescribed by the FLSA and RIPWA for all hours worked.

       28.      The RIPWA prescribes that every employee shall be paid “all due wages from

his or her employer.” See R.I. Gen. Laws § 28-14-2.2(a) (emphasis added).

       29.      Under the FLSA, every employer in commerce shall pay its employees time and

one half (1 ½) for all hours worked over forty (40). 29 U.S.C. §§ 206 and 207.

       30.      The RIPWA mirrors the FLSA in that it provides that every employer shall pay

the minimum wage prescribed by law and one and one-half (1 ½) the rate of their regular
                                            Page 4 of 9
Case 1:21-cv-00088-MSM-PAS Document 1 Filed 02/23/21 Page 5 of 9 PageID #: 5




compensation for all hours worked over forty (40). R.I. Gen. Laws § 28-12-1, et seq.

         31.    Nevertheless, as alleged above, Defendants willfully and repeatedly violated the

FLSA and the RIPWA by failing or refusing to compensate Plaintiff for overtime pay for all

hours worked over forty (40).

                                  Work Suffered or Permitted

         32.    Defendants are liable for the payment of wages or overtime wages for all hours

Plaintiff were “suffered or permitted to work,” regardless of whether the work was requested,

authorized, or needed, whenever the Defendants knew or had constructive knowledge that the

work was being performed.

         33.    Defendants knew or had reason to believe that Plaintiff was working in excess of

forty (40) hours weekly on a regular basis.

         34.    Indeed, this is the obvious reason why Defendants instructed Plaintiff not to

record more than forty (40) hours on his weekly electronic time card, but had Plaintiff hand-write

his hours over forty (40) on his time card each week.

                                              Damages

         35.    Defendants willfully and repeatedly violated 29 U.S.C. §§ 211(c) and 215(a)(5)

of the FLSA by failing to make, keep, and/or preserve adequate and accurate records of

Plaintiff’s wages, hours, and other conditions and practices of employment as prescribed by

regulations duly issued pursuant to authority granted under the FLSA and found in 29 C.F.R. §

516.2.

         36.    At all relevant times, Defendants failed and/or refused to make and/or keep in or

about their premises various records of Plaintiff’s employment that the RIPWA mandates

employers make and keep, including, but not limited to, the hours worked each day and each

work week by each employee. See R.I.G.L. § 28-12-12 and §§ 28-14-2.1 and 12.
                                              Page 5 of 9
Case 1:21-cv-00088-MSM-PAS Document 1 Filed 02/23/21 Page 6 of 9 PageID #: 6




       37.       As a result of the Defendants’ concerted acts and/or omissions, including, but

not limited to, those described herein, Plaintiff has sustained loss of wages, overtime pay, and

other compensation and/or benefits of employment and has suffered emotional distress and other

great damage.

       38.      From February 23, 2018 through February 23, 2019, Plaintiff worked at least

twenty-five (25) hours of overtime during each workweek for fifty-two (52) weeks, totaling

1,300 hours, for which the Defendants only paid him straight time wages and refused to pay

Plaintiff the required overtime premium of one and a half (1 ½) times his hourly rate.

       39.      Accordingly, Defendants failed to pay Plaintiff at least $14,950.00 in overtime

premiums from February 23, 2018 through February 23, 2019.

       40.      From February 23, 2019 through February 23, 2020, Plaintiff worked at least

twenty-five (25) hours of overtime during each workweek for fifty-two (52) weeks, totaling

1,300 hours, for which the Defendants only paid him straight time wages and refused to pay

Plaintiff the required overtime premium of one and a half (1 ½) times his hourly rate.

       41.      Accordingly, Defendants failed to pay Plaintiff at least $14,950.00 in overtime

premiums from February 23, 2019 through February 23, 2020.

       42.      From February 23, 2020 through April 11, 2020, Plaintiff worked at least twenty-

five (25) hours of overtime during each workweek for seven (7) weeks, totaling 175 hours, for

which the Defendants only paid him straight time wages and refused to pay Plaintiff the required

overtime premium of one and a half (1 ½) times his hourly rate.

       43.      Accordingly, Defendants failed to pay Plaintiff at least $2,012.50 in overtime

premiums from February 23, 2020 through April 11, 2020.

       44.      In total, from February 23, 2018 through April 11, 2020, Defendants willfully and

in bad faith failed to pay Plaintiff overtime wages totaling approximately between $287.50
                                           Page 6 of 9
Case 1:21-cv-00088-MSM-PAS Document 1 Filed 02/23/21 Page 7 of 9 PageID #: 7




during weeks where Plaintiff worked sixty-five (65) hours and $345.00 during weeks where

Plaintiff worked seventy-five (75) hours.

          45.   In light of Plaintiff’s non-exempt position and hourly compensation, Defendants

failure to pay Plaintiff overtime wages under applicable law was willful, in bad-faith, and

without any reasonable believe that said failure to pay overtime was not a violation of applicable

law.

          46.   Defendants’ willfulness, bad-faith, and lack of reasonable belief is also

established by the fact that Defendants directed Plaintiff not to electronically record hours

worked over forty (40) during each workweek and the fact that Defendants paid Plaintiff in cash

at his straight time rate for hours worked over forty (40) during each workweek.

          47.   On information and belief, Defendants also compensated and/or compensate other

employees in the same unlawful manner and under the same unlawful payment scheme alleged

herein.

                                     VI.    Claims for Relief

          48.   Plaintiff incorporates the allegations in ¶¶1 through 47 above in each of the counts

set forth below.

                                           Count One
                                    Fair Labor Standards Act,
                                       U.S.C. § 201, et seq.

          49.   Defendants, by their acts and/or omissions, including, but not limited to, those

described herein, willfully violated the FLSA by failing to pay overtime wages for all hours

worked over forty (40) during each workweek of Plaintiff’s employment as provided therein,

thereby causing Plaintiff to suffer damages as aforesaid, for which he is entitled to relief pursuant

to 29 U.S.C. § 216(b).



                                            Page 7 of 9
Case 1:21-cv-00088-MSM-PAS Document 1 Filed 02/23/21 Page 8 of 9 PageID #: 8




                                          Count Two
                              Rhode Island Payment of Wages Act,
                              R.I. Gen. Laws § 28-12-1, et seq., and
                                R.I. Gen. Laws § 28-14-1, et seq.

       50.     Defendants, by their acts and/or omissions, including, but not limited to, those

described herein, willfully violated the RIPWA by failing to pay overtime wages for all hours

worked over forty (40) during each workweek of Plaintiff’s employment as provided therein,

thereby causing Plaintiff to suffer damages as aforesaid, for which he is entitled to relief pursuant

to R.I. Gen. Laws § 28-14-19.2 and § 28-14-20.

                                    VII.    Prayers for Relief

       WHEREFORE, Plaintiff prays that this Honorable Court grant the following relief:

       1.      A declaratory judgment declaring that the acts and/or omissions of Defendants,

               including, but not limited to those complained of herein, are in violation of the

               FLSA and the RIPWA.

       2.      An injunction directing Defendants to take such affirmative action as is necessary

               to refrain from such conduct as is necessary to ensure that the effects of these

               unlawful employment practices are eliminated and not repeated.

       3.      An award of compensatory damages.

       4.      An award of punitive damages.

       5.      An award of liquidated damages pursuant to 29 U.S.C. § 216(b).

       6.      An award of liquidated damages of two times the amount of wages and benefits

               owed pursuant to R.I. Gen. Laws § 28-14-19.2 and § 28-14-20.

       7.      An award of reasonable attorney’s fees and costs of litigation pursuant to 29

               U.S.C. § 216(b).




                                            Page 8 of 9
Case 1:21-cv-00088-MSM-PAS Document 1 Filed 02/23/21 Page 9 of 9 PageID #: 9




       8.     An award of reasonable attorney’s fees and costs pursuant to R.I. Gen. Laws

              §§ 28-14-19.2 and § 28-14-20.

       9.     An award of other appropriate equitable relief pursuant to 29 U.S.C. § 216(b).

       10.    An award of other appropriate equitable relief or penalties pursuant to R.I. Gen.

              Laws § 28-14-19.2.

       11.    An award of such other and further relief as this Honorable Court deems just and

              proper.

                                 VIII. Demand for Jury Trial

       Plaintiff hereby demands a trial by jury on all counts so triable.

                              IX.     Designation of Trial Counsel

       Plaintiff hereby designates Richard A. Sinapi, Esq. and Danilo A. Borgas, Esq. as trial

counsel.

                                              Plaintiff
                                              By his attorneys,
                                              SINAPI LAW ASSOCIATES, LTD.


Dated: February 23, 2021                      /s/ Danilo A. Borgas
                                              Danilo A. Borgas, Esq. (#9403)
                                              Richard A. Sinapi, Esq. (#2977)
                                              2374 Post Road Suite 201
                                              Warwick, RI 02886
                                              Phone: (401) 739-9690; FAX: (401) 739-9490
                                              Email: dab@sinapilaw.com; ras@sinapilaw.com




                                            Page 9 of 9
